                              Case 18-12491-CSS               Doc 1576-2            Filed 11/12/19         Page 1 of 2


Promise Healthcare Group, LLC
TSA Service and Allocation Summary

Buyer:                                                                                               KPC
                                        Total Monthly Cost
TSA Services:                                  to Estate      June           July           August         September      October       November

  IT Infrastructure and Support Services
     Purchased Services                             146,477      66,179         66,179          64,466          64,466        60,684         11,960
        DOCUSIGN, INC                                     -         -              -               -               -             -              -
        FLEXENTIAL                                    6,084       2,839          2,839           2,839           2,839         2,839          2,839
        FLEXENTIAL COLORADO CORP.                     1,900         887            887             887             887           887            887
        LEIDOS HEALTH, LLC                            1,300         -              -               -               -             -              -
        CENTURYLINK/LEVEL 3                          43,600      21,335         21,335          21,335          21,335        21,335            -
        WINDSTREAM                                                  -              -               -               -             -              -
        CDW GOVERNMENT, INC.                         25,167      12,315         12,315          12,315          12,315        12,315          6,158
        APPLIED STATISTICS & MANAGEMENT, INC          3,098       1,334          1,334           1,334           1,334         1,334            -
        MATRIXCARE, INC.                              2,229       2,229          2,229           2,229           2,229         2,229            -
        TRAVERCENT, LLC                               1,750         856            856            (856)           (856)          -              -
        GATOR TELCOM                                  8,000       3,915          3,915           3,915           3,915           -              -
        NAVEX GLOBAL                                    777         501            501             501             501           501            -
        COMPLIANCE 360                                7,000       4,510          4,510           4,510           4,510         4,510            -
        ECONTRACTS                                                  -              -               -               -             -              -
        INTERSYSTEMS                                  4,450       2,077          2,077           2,077           2,077         2,077          2,077
        MANAGE ENGINE (sDesk)                         1,478         723            723             723             723           -              -
        MMODAL                                       20,000         -              -               -               -             -              -
        CYRACOM                                          20           13             13              13              13            13           -
        FDB                                          19,624      12,644         12,644          12,644          12,644        12,644            -

  Billing and Collections
     Purchased Services                         198,835          51,317         51,317          51,317          44,317        25,170          5,819
        CHASE TRANSCRIPTIONS, INC.                90,119         17,222         17,222          17,222          17,222           -              -
        DOMA TECHNOLOGIES LLC                      3,975          2,087          2,087           2,087           2,087         2,087            -
        3M HEALTH INFORMATION SYSTEMS, INC        67,059         12,353         12,353          12,353          12,353        12,353            -
        ABILITY NETWORK INC                        9,200          4,830          4,830           4,830           4,830         4,830            -
        MEDICAL INFORMATION TECHNOLOGY, INC (Meditech)
                                                  13,000          5,330          5,330           5,330           5,330         5,330          5,330
        MEDITECH LAB/RADIOLOGY                     1,466            489            489             489             489           489            489
        HEALTHCARE SYSTEMS INC. (HCS)             10,000          7,000          7,000           7,000               -              -           -
        CCS                                        3,850          1,925          1,925           1,925           1,925              -           -
        SUMMIT HEALTHCARE                            166             81             81              81              81             81           -

  Clinical/Other Operations
     Purchased Services                             506,450     135,532        135,532          74,805          74,805        67,168                -
        CHANGE HEALTHCARE/INTERQUAL                       -         -              -               -               -             -              -
        CHANGE HEALTHCARE/RELAY ASSURANCE             4,900       3,157          3,157           3,157           3,157         3,157            -
        Ltrax (Fleming AOD Inc.)                     11,979       7,718          7,718           7,718           7,718           -              -
        ALL SCRIPTS                                   4,820       4,820          4,820           4,820           4,820           -              -
        NAVIHEALTH (CURASPAN)                         2,624       2,099          2,099           2,099           2,099           -              -
        Iron Mountain                                 7,000       7,000          7,000          (7,000)         (7,000)          -              -
        Carefusion                                   72,000         -              -               -               -             -              -
        IBM                                          95,931      44,768         44,768          44,768          44,768        44,768            -
        Dell                                         26,606      12,416         12,416          12,416          12,416        12,416            -
        Tetra / Avtech                               79,577       6,827          6,827           6,827           6,827         6,827            -
        VFI / Varilease                             201,015      46,726         46,726             -               -             -              -

  Finance & Accounting
     Purchased Services                              34,052          3,405          3,405        3,405           3,405          3,405         3,405
       ORACLE AMERICA INC                            34,052          3,405          3,405        3,405           3,405          3,405         3,405

  HR, Legal, Benefits and Payroll
    Payroll Processing                               33,767          6,198          6,198        6,198           6,198          6,198           -
       ADP                                            3,800            -              -            -               -              -             -
       KRONOS                                        12,667          6,198          6,198        6,198           6,198          6,198           -
       ULTIMATE SOFTWARE (ULTIPRO)                   17,300            -              -            -               -              -             -

    Corporate Facility Rent                          75,026         -
  Total                                             994,607     262,631        262,631         200,192         193,192       162,626         21,184
                                 Case 18-12491-CSS            Doc 1576-2            Filed 11/12/19        Page 2 of 2


Promise Healthcare Group, LLC
TSA Service and Allocation Summary

Buyer:                                                                                              KPC
                                       Total Monthly Cost
TSA Services:                              to Estate         June            July          August         September      October       November
                                                             June            July          August         September      October       October
  Payroll:
    IT                                          125,685          17,568         13,938          2,720            1,869         1,869         1,869
    CBO                                          93,495          12,406         19,393         12,718                -             -             -
    Accounting                                   54,401          11,781         12,118              -                -             -             -
    Accounts Payable                              9,348           1,405            468            468              468             -             -
    Revenue Cycle / Treasury                     25,847           2,983          1,345          1,345            1,345             -             -
    Human Resources                              29,563           4,653          4,653              -                -             -             -
    Payroll                                      24,463           4,570          4,570              -                -             -             -
    Legal                                        30,764               -              -              -                -             -             -
    Supply Chain                                 15,713           2,357              -              -                -             -             -
    Pharmacy Ops                                 19,742           2,961          2,961              -                -             -             -
    Executive                                    23,736               -              -              -                -             -             -
  Total                                         452,756          60,686         59,447         17,252            3,682         1,869         1,869

Total All In Cost Estimate - Monthly                            323,316        332,814     217,443.36       196,873.40    169,977.81     23,052.90
                                                            PAID IN FULL   PAID IN FULL
